ORDER
PER CURIAM.
Appellant (plaintiff) appeals from a November 26, 1990 judgment dismissing his personal injury petition with prejudice as a sanction under Rule 61.01(f). At the sanctions hearing plaintiff failed to present evidence showing a satisfactory explanation of his attorney’s failure to appear at two scheduled depositions. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).